Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 27, 2017

                                      No. 04-17-00666-CV

                    IN THE INTEREST OF R.M.P., ET AL CHILDREN,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00286
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on January 3, 2018. Further requests for extension of time will be disfavored.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court